NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        AUG 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WENDELL DWAYNE O’NEAL,                          Nos. 17-17282
                                                     18-15591
                Plaintiff-Appellant,
                                                D.C. No. 2:16-cv-02313-JCM-
 v.                                             CWH

EMPIRE FIRE AND MARINE
INSURANCE COMPANY; et al.,                      MEMORANDUM*

                Defendants-Appellees.

                   Appeals from the United States District Court
                             for the District of Nevada
                    James C. Mahan, District Judge, Presiding

                           Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      In these consolidated appeals, Wendell Dwayne O’Neal appeals pro se from

the district court’s judgment dismissing his action alleging federal and state law

claims, and its post-judgment order imposing a pre-filing restriction on him as a

vexatious litigant. We have jurisdiction under 28 U.S.C. § 1291. We review de


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo a dismissal under Federal Rule of Civil Procedure 12(b)(6). Hebbe v. Pliler,

627 F.3d 338, 341 (9th Cir. 2010). We may affirm on any basis supported by the

record. Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir.

2008). We affirm in part and vacate in part.

        Dismissal of O’Neal’s federal claims was proper because O’Neal failed to

allege facts sufficient to state a plausible claim. See Hebbe, 627 F.3d at 341-42

(although pro se pleadings are construed liberally, a plaintiff must present factual

allegations sufficient to state a plausible claim for relief); see also West v. Atkins,

487 U.S. 42, 48 (1988) (elements of a § 1983 claim); Lindsey v. SLT L.A., LLC,

447 F.3d 1138, 1145 (9th Cir. 2006) (elements of a § 1981 claim outside of an

employment context); Thornton v. City of St. Helens, 425 F.3d 1158, 1168-69 (9th

Cir. 2005) (the absence of a deprivation of rights under § 1983 precludes a

§ 1985(3) claim premised on the same allegations); Trerice v. Pedersen, 769 F.2d

1398, 1403 (9th Cir. 1985) (no cause of action under § 1986 absent a valid § 1985

claim).

        The district court properly dismissed O’Neal’s intentional infliction of

emotional distress (“IIED”) claim because O’Neal failed to allege facts sufficient

to show extreme or outrageous conduct. See Nelson v. City of Las Vegas, 665 P.2d

1141, 1145 (Nev. 1983) (per curiam) (elements of an IIED claim under Nevada

law).


                                            2                                     17-17282
      The district court found that O’Neal filed numerous frivolous motions in this

action that unnecessarily delayed the proceedings, and observed that O’Neal had

been declared a vexatious litigant in state court. However, the district court did not

make explicit substantive findings as to the frivolousness of O’Neal’s prior filings

or narrowly tailor the scope of its pre-filing order. See Molski v. Evergreen

Dynasty Corp., 500 F.3d 1047, 1056-61 (setting forth standard of review and

describing federal requirements for a pre-filing order based on a vexatious litigant

determination). We therefore vacate the district court’s April 4, 2018 order to the

extent that it deems O’Neal a vexatious litigant and imposes a pre-filing restriction.

In all other respects, we affirm.

      We reject as without merit O’Neal’s contentions regarding the district

court’s jurisdiction to rule on defendants’ post-judgment motion to designate

O’Neal a vexatious litigant and judicial bias.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009), and

we do not consider arguments incorporated by reference into the briefs, see Indep.

Towers of Wash. v. Washington, 350 F.3d 925, 929 (9th Cir. 2003).

      All pending motions and requests are denied.

      The parties shall bear their own costs on appeal.

      AFFIRMED in part, VACATED in part.


                                          3                                     17-17282